t c summary opinion united_states tax_court norman p schiff petitioner v commissioner of internal revenue respondent docket nos 6781-05s 11265-05s filed date norman p schiff pro_se orsolya kun for respondent nims judge these cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petitions were filed pursuant to sec_7463 the decisions to be entered are not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure in these consolidated cases petitioner requests redetermination of deficiencies in the amounts of dollar_figure and dollar_figure determined by respondent for taxable_year sec_2002 and respectively respondent has conceded that petitioner received compensation as an employee during the taxable years in issue and that he is not liable for self-employment_tax petitioner has conceded that he is liable for income_tax the issues remaining for decision are whether petitioner is entitled to the benefit of joint filing_status and deductions for his wife and children for and whether petitioner is liable for additions to tax for failure_to_file returns pursuant to sec_6651 for and and whether petitioner is liable for additions to tax for failure to pay estimated_tax pursuant to sec_6654 for and background some of the facts have been stipulated and are so found the stipulation of facts and related exhibits are incorporated herein by this reference at the time he filed the petitions petitioner resided in ridgewood new york during taxable_year sec_2002 and the years in issue petitioner worked for stull stull brody attorneys at law during petitioner received compensation in the amount of dollar_figure which stull stull brody reported on a form misc miscellaneous income during petitioner received compensation from stull stull brody in the amount of dollar_figure this amount was also reported on a form 1099-misc petitioner never supplied stull stull brody with a completed form_w-4 employee’s withholding allowance certificate petitioner was aware that the firm was not withholding any amounts from his paychecks for each year in issue petitioner submitted to respondent a form_1040 u s individual_income_tax_return these returns indicated the names of petitioner and his wife listed their address and social_security numbers indicated joint filing_status contained petitioner’s and his wife’s signatures and included no financial information the form sec_1040 had the words not liable written on the heading and other parts of the returns respondent treated petitioner as a nonfiler and prepared substitutes for returns for and on date respondent issued a statutory_notice_of_deficiency for petitioner’s taxable_year on date respondent issued a statutory_notice_of_deficiency for petitioner’s taxable_year income_tax liabilities discussion petitioner has abandoned his position that he is not liable for income taxes for fear of imposition of frivolous argument penalties he has conceded his liability for income taxes for the years in issue petitioner does however dispute the tax due as calculated in the notices of deficiency the commissioner’s determination in a notice_of_deficiency is generally presumed correct and the taxpayer has the burden of proving that the determination is erroneous see rule a 290_us_111 under certain circumstances the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 petitioner has neither alleged that sec_7491 applies nor established his compliance with the requirements of sec_7491 and b to substantiate items maintain records and cooperate fully with respondent’s reasonable requests therefore the burden_of_proof does not shift to respondent petitioner alleges error in respondent’s use of married_filing_separately as his filing_status for calculation of his income_tax liabilities for and petitioner believes that respondent should have used rates applicable to married taxpayers filing joint returns to receive the benefit of joint_return rates taxpayers must file a valid joint_return pursuant to sec_6013 sec_1 see 78_tc_558 the returns petitioner submitted for and were not valid income_tax returns see discussion below petitioner did not file any valid returns electing joint filing_status before these cases were submitted for decision cf 91_tc_926 86_tc_433 affd in part and revd in part 851_f2d_1492 d c cir furthermore petitioner does not make a claim that he was not legally required to file u s income_tax returns which would first have to be rejected for the need or opportunity to elect joint filing_status to arise cf vazquez v commissioner tcmemo_1993_368 petitioner has also failed to present any evidence regarding his eligibility for joint filing_status thus petitioner is not entitled to claim joint filing_status and respondent correctly calculated petitioner’s tax_liability using married_filing_separately rates see sec_1 petitioner also claims that he is entitled to deductions for his wife and children which respondent did not allow in the calculation of petitioner’s tax_liabilities since petitioner offered no evidence concerning any eligible dependents at trial he is not entitled to any deductions other than those allowed by respondent see sec_151 and c we therefore sustain the and deficiencies in tax as calculated by respondent additions to tax for both taxable years in issue respondent also seeks additions to tax for failure_to_file a return under sec_6651 and for failure to pay estimated_tax under sec_6654 petitioner argues that he should not be held liable for the additions to tax pursuant to sec_7491 the commissioner has the burden of production as to whether a taxpayer is liable for an addition_to_tax to meet this burden of production the commissioner must produce sufficient evidence showing that imposition of the addition_to_tax is appropriate in the particular case 116_tc_438 once this burden of production is met the taxpayer has the burden_of_proof regarding reasonable_cause id the parties stipulated that petitioner filed what he alleged were valid returns containing only petitioner’s and his wife’s names address social_security numbers and signatures and indicating joint filing_status these purported returns did not include any financial information and had the words not liable written on them frivolous returns such as these are not valid returns see 120_tc_163 82_tc_766 affd 793_f2d_139 6th cir respondent has met the burden of production for the addition_to_tax for failure_to_file a return pursuant to sec_6651 for each year in issue petitioner’s argument that he had reasonable_cause for failing to file returns because of his sincere belief in various tax-protester arguments is without merit reliance on such arguments does not constitute reasonable_cause for failing to file a return see arnett v commissioner tcmemo_2006_134 affd without published opinion aftr 2d 10th cir coulton v commissioner tcmemo_2005_199 petitioner is liable for the additions to tax for failure_to_file returns for and sec_6654 provides for an addition_to_tax for failure to make estimated_tax payments to meet the burden of production for this addition_to_tax respondent must show that petitioner had a required_annual_payment as set forth in sec_6654 127_tc_200 the required_annual_payment equals the lesser_of percent of the tax_shown_on_the_return for the taxable_year or percent of the tax for such year if no return is filed or percent of the tax shown on the individual’s return_for_the_preceding_taxable_year if the individual filed a return for that preceding year sec_6654 respondent has not met the burden of production for the addition_to_tax for failure to make estimated_tax payments for respondent’s form_4340 certificate of assessments payments and other specified matters indicates that a return was filed for respondent however did not introduce any evidence regarding the amount of tax shown on the return consequently we cannot determine whether petitioner had a required_annual_payment for respondent has met the burden of production for the addition_to_tax for failure to make estimated_tax payments for since petitioner did not file a return for petitioner’s required_annual_payment for wa sec_90 percent of the tax for which was greater than zero petitioner had no withholding for and respondent’s records show that he made no other_payments for therefore respondent has met the burden of production for the sec_6654 addition_to_tax for petitioner argues that he had reasonable_cause for failing to make estimated_tax payments because he was not self-employed and therefore was not obligated to make estimated_tax payments sec_6654 makes no such distinction petitioner is liable for the addition_to_tax for failure to make estimated_tax payments for decisions will be entered under rule
